Name: 83/280/EEC: Commission Decision of 25 May 1983 on the implementation of the reform of agricultural structures in Greece pursuant to Title II of Council Directive 75/268/EEC (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  EU finance
 Date Published: 1983-06-09

 Avis juridique important|31983D028083/280/EEC: Commission Decision of 25 May 1983 on the implementation of the reform of agricultural structures in Greece pursuant to Title II of Council Directive 75/268/EEC (Only the Greek text is authentic) Official Journal L 151 , 09/06/1983 P. 0052 - 0052*****COMMISSION DECISION of 25 May 1983 on the implementation of the reform of agricultural structures in Greece pursuant to Title II of Council Directive 75/268/EEC (Only the Greek text is authentic) (83/280/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Directive 82/786/EEC (2), and in particular Article 13 thereof, Whereas the Greek Government notified the following regulations: - Decision No 322693 of 12 August 1982 amending Presidential Decree No 891/81, - Decision of the Prices and Incomes Board of 15 September 1982 on the adoption of the programme of financial aid for mountain, hill and less-favoured areas; Whereas under Article 13 of Directive 75/268/EEC the Commission must decide whether the abovementioned legislation satisfies the conditions for financial contribution by the Community to common measures as referred to in Article 13 of Directive 75/268/EEC; Whereas the aids provided for in the abovementioned legislation for 1982 are consistent with the aims and requirements of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Decision No 322693 of 12 August 1982 amending Presidential Decree No 891/81 and the Decision of the Prices and Incomes Board of 15 September 1982 on the adoption of the programme of financial aid for mountain, hill and less-favoured areas, notified by the Greek Government on 4 February 1983 satisfy the conditions for financial contribution by the Community towards common measures as referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Greek Republic. Done at Brussels, 25 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 327, 24. 11. 1982, p. 19.